Title: From George Washington to Lafayette, 7 February 1788
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de

 

My dear Marqs,
Mount Vernon February 7th 1788

You know it always gives me the sincerest pleasure to hear from you, my dear Marquis, and therefore I need only say that your two kind letters of the 9th & 15th of Octr so replete with personal affection and confidential intelligence, afforded me inexpressible satisfaction. I shall myself be happy in forming an acquaintance and culivating a friendship with the new Minister Plenipotentiary of France, whom you have commended as “a sensible & honest man”—these are qualities too rare & too precious not to merit on[e]’s particular esteem—you may be persuaded he will be well received by the Congress of the United States, because they will not only be influenced in their conduct by his individual merits, but also by their affection for the nation of whose Sovereign he is the Representative. For it is an undoubted fact, that the People of America entertain a greateful remembrance of past services as well as a favourable disposition for commercial and friendly connections with your Nation.
You appear to be, as might be expected from a real friend to this Country, anxiously concerned about its present political situation. So far as I am able I shall be happy in gratifying that friendly solicitude. As to my sentiments with respect to the merits of the new Constitution, I will disclose them without reserve (although by passing through the Post offices they should become known to all the world) for, in truth, I have nothing to conceal on that subject. It appears to me, then, little short of a miracle, that the Delegates from so many different States (which States you know are also different from each other in their manners, circumstances and prejudieces) should unite in forming a system of national Government, so little liable to well founded objections. Nor am I yet such an enthusiastic, partial or undiscriminating admirer of it, as not to prerceive it is tinctured with some real (though not radical) defects. The limits of a letter would not suffer me to go fully into an examination of them; nor would the discussion be entertaining or profitable, I therefore forbear to touch upon it. With regard to the two great points (the pivots on which the whole machine must move) my Creed is simply:
1st That the general Government is not invested with more Powers than are indispensably necessary to perform [the] functions

of a good Government; and, consequently, that no objection ought to be made against the quantity of Power delegated to it.
2ly That these Powers (as the appointment of all Rulers will forever arise from, and, at short stated intervals, recur to the free suffrage of the People) are so distributed among the Legislative, Executive, and Judicial Branches, into which the general Government is arranged, that it can never be in danger of degenerating into a monarcchy, an Oligarchy, an Aristocracy, or any other despotic or oppressive form; so long as there shall remain any virtue in the body of the People.
I would not be understood my dear Marquis to speak of consequences which may be produced, in the revolution of ages, by corruption of morals, profligacy of manners, and listlessness for the preservation of the natural and unalienable rights of mankind; nor of the successful usurpations that may be established at such an unpropitious Juncture, upon the ruins of liberty, however providently guarded and secured, as these are contingencies against which no human prudence can iffectually provide. It will at least be a recommendation to the proposed Constitution that it is provided with more checks and barriers against the introduction of Tyranny, & those of a nature less liable to be surmounted, than any Government hitherto instituted among mortals, hath possessed. we are not to expect perfection in this world: but mankind, in modern times, have apparently made some progress in the science of Government. Should that which is now offered to the People of America, be found an experiment less perfect than it can be made—a Constitutional door is left open for its amelioration. Some respectable characters have wished that the States, after having pointed out whatever alterations and amendments may be judged necessary, would appoint another federal Co[n]vention to modify it upon these documents. For myself I have wondered that sensible men should not see the impracticability of the scheme. The members would go fortified with such Instructions that nothing but discordant ideas could prevail. Had I but slightly suspected (at the time when the late Convention was in session) that another Convention would not be likely to agree upon a better form of Government, I should now be confirmed in the fixed belief that they would not be able to agree upon any System whatever: So many,

I may add, such contradictory, and, in my opinion, unfounded objections have been urged against the System in contemplation; many of which would operate equally against every efficient Government that might be proposed. I will only add, as a farther opinion founded on the maturest deliberation, that there is no alternative—no hope of alteration—no intermediate resting place—between the adoption of this and a recurrence to an unqualified state of Anarchy, with all its deplorable consequences.
Since I had the pleasure of writing to you last, no material alteration in the political State of affairs has taken place to change the prospect of the Constitution’s being adopted by nine States or more. Pennsylvania, Delaware, Jersey and Connecticut have already done it. It is also said Georgia has aceeded. Massachusetts, which is perhaps thought to be rather more doubtful than when I last addressed you, is now in Convention.
A spirit of emigration to the western Country is very predominant. Congress have sold, in the year past, a pretty large quantity of lands on the Ohio, for public Securities, and thereby diminished the domestic debt considerably. Many of your military acquaintances such as the Generals Parsons, Varnum and Putnam, the Colos. Tupper[,] Sprout and Sherman, with many more, propose settling there. From such beginnings much may be expected.
The storm of war between England and your Nation, it seems, is dissipated. I hope and trust the political affairs in France are taking a favorable turn. If the Ottomans wod suffer themselves to be precipitated into a war, they must abide the consequences. Some Politicians speculate on a triple Alliance between the two Imperial Corts & Versailles.
I think it was rather fortunate, than otherwise, that the incaution of an Ambassador and the rascality of a Rhinegrave prevented you from attempting to prop a falling fabric.
It gives me great pleasure to learn the present ministry of France are friendly to America; and that Mr Jefferson & yourself have a prospect of accomplishing measures which will mutually benefit and improve the commercial intercourse between the two Nations. Every good wish attend you & yrs & I am &c.

Go. Washington

